DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setter” in claims 1, 9, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10, and 12-15 are rejecteda)(1) as being anticipated by US 2015/0279037 A1 (“Griffin”).
Regarding claim 1, Griffin teaches an electronic apparatus (Abstract, [7]) comprising:
an image processor ([33], [51]-[52], Claim 20) configured to
recognize each of IDs displayed on a plurality of display apparatuses in an image in which the plurality of display apparatuses displaying the respective IDs are captured ([51]) and determine an array of the plurality of display apparatuses ([51]: e.g. calculate canvas size), and
determine positions of the plurality of display apparatuses based on the recognized respective IDs and the determined array of the plurality of display apparatuses ([51]); and
a setter configured to generate video wall setting information for each of the plurality of display apparatuses based on the determined positions of the plurality of display apparatuses ([51]-[52]).
Regarding claim 2, Griffin teaches wherein the image processor is configured to determine an array of a multivision system including the plurality of display apparatuses based on the determined array of the plurality of display apparatuses ([51]).
Regarding claim 3, Griffin teaches wherein, when the captured image is an entire image including all of the plurality of display apparatuses constituting the multivision system, the image processor is configured to determine the array of the plurality of display apparatuses as the array of the multivision system ([51]).
Regarding claim 9, Griffin teaches a display apparatus included in a multivision system (Abstract; Fig. 4) comprising:
a display configured to display an ID ([51]);

a controller ([33], [51]-[52], Claim 20) configured to
recognize each of the IDs displayed on a plurality of the display apparatuses constituting the multivision system in the multivision system image ([51]) and determine an array of the plurality of display apparatuses ([51]: e.g. calculate canvas size),
determine positions of the plurality of display apparatuses based on the recognized respective IDs and the determined array of the plurality of display apparatuses ([51]), and
generate video wall setting information for each of the plurality of display apparatuses based on the determined positions of the plurality of display apparatuses ([51]-[52]).
Regarding claim 10, Griffin teaches wherein the display is configured to display a color of the ID differently from a color of a background screen (Fig. 4).
Regarding claim 12, Griffin teaches wherein the controller is configured to determine an array of the multivision system based on the determined array of the plurality of display apparatuses ([51]).
Regarding claim 13, Griffin teaches wherein, when the multivision system image is an entire image including all of the plurality of display apparatuses constituting the multivision system, the controller is configured to determine the array of the plurality of display apparatuses as the array of the multivision system ([51]).
Regarding claim 14, Griffin teaches a multivision setting method (Abstract, [7]) comprising:
recognizing, by an image processor, each of IDs displayed on a plurality of display apparatuses in an image in which the plurality of display apparatuses displaying the respective IDs are captured ([51])  and determine an array of the plurality of display apparatuses ([51]: e.g. calculate canvas size);
determining, by the image processor, positions of the plurality of display apparatuses based on the recognized respective IDs and the determined array of the plurality of display apparatuses ([51]); and
generating, by a setter, video wall setting information for each of the plurality of display apparatuses based on the determined positions of the plurality of display apparatuses ([51]-[52]).
Regarding claim 15, Griffin teaches wherein the determining of the positions of the plurality of display apparatuses comprises: determining the array of the plurality of display apparatuses included in the captured image; and determining an array of a multivision system including the plurality of display apparatuses based on the array of the plurality of display apparatuses ([51]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0279037 A1 (“Griffin”) as applied to claim 9 above, and further in view of US 2010/0052548 A1 (“Allard”) and US 2010/0259474 A1 (“Hildreth”).
Regarding claim 11, Griffin does not expressly teach wherein the display is configured to display a color of the ID in a color different from a bezel of the display apparatus, and to display a color of a background screen in the color different from the bezel of the display apparatus. However, Allard teaches that the color of a displayed image can be different from a bezel of a display apparatus ([2]), while Hildreth teaches that the color of a background screen can be different from the bezel of the display apparatus ([80]). The suggestion to combine the teachings of Griffin, Allard, and Hildreth is present as all teach displays with bezels. One motivation could be aesthetic design choice. Another motivation could be to allow aspects of the display to be more easily detectable as fiducials (Hildreth [80]).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692